Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-3, 7-8, 15, 18-19, 42, 94-98, and 101-105 are all the claims for this application.
2.	Claims 20, 49, 99-100 and 106-107 are canceled and Claims 1, 2, 18, 19, 42, 94, 97, 98, 101, 104, and 105 are amended in the Response of 2/22/2021.
3.	Claims 42 and 101-105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2020.
4.	Applicant's election with traverse of species to breast cancer in the reply filed on 8/3/2020 is acknowledged.  The traversal is on the ground(s) that the claimed species are overlapping and share their origin as cancer cells overexpressing αVβ6.  This is found persuasive in view of Applicants amendments to the generic claims to recite the combination therapy using VH/VL CDRs for the anti- integrin αVβ6antibody clone, sc 264RAD, and the anti-HER2 antibody, trastuzumab.
5.	Claims 1-3, 7-8, 15, 18-19 and 94-98 are the claims under examination.
6.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.



Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn.
Applicants filed a substitute specification and a marked-up copy of the specification in the Response of 2/22/2021 which rectifies those deficiencies.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claim 100 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim.  

Claim Rejections - 35 USC § 112, second paragraph
9.	b) The rejection of Claims 1-3, 7-8, 15, 18-20, 42, 49 and 94-107 for the recitation of VH/VL CDR1-3 sequences for the sc 264RAD clone and absent the inclusion of the sequence identifier in generic Claims 1 and 2 is withdrawn. Applicants have amended Claims 1 and 2 (and withdrawn Claim 42) to insert the limitation for the CDR sequences being from the corresponding heavy and light chain variable regions, respectively.
	c) The rejection of Claims 18 and 97 for reciting that the variable domains comprise SEQ ID Nos is withdrawn. Applicants have amended the claims to recite that the variable regions comprise sequences of SEQ ID NO.
d) The rejection of Claims 20 and 99 for the recitation “wherein the level of at least one of αVβ6, HER2, HER3, and B6 is downregulated” is moot for the canceled claims.


Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	The rejection of Claims 1-3, 7-8, 15, 18-19 and 94-98 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
	a) The rejection of Claims 1-3, 7-8, 15, 18-19 and 94-98 for the recitation “integrin αVβ6” without mention of the molecules origin to the integrin protein is maintained. 
	The rejection was set forth as follows:
“A search of the NCBI protein database using only the term “αVβ6” identifies 161 hits for “integrin αVβ6” much less chains A and B and Chains 1-4. Accordingly, the ordinary artisan is in no position to understand the meaning for the stand alone reference to “αVβ6” absent further description of the antigen.”
	
	Applicants have not addressed the rational for the grounds for rejection outlined in the previous Office Action. It is not clear to which of the chains and their corresponding sequences the instant claimed anti- integrin αVβ6antibody clone, sc 264RAD, would bind with any degree of specificity, in vivo, in order to effectuate a treatment endpoint for the genus of tumors.
	The rejection is maintained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	The rejection of Claims 1-3, 7-8, 15, 18-19 and 94-98 under 35 U.S.C. 103 as being obvious over U.S. Patent No. 8894998 (issued 3/19/2013; IDS 2/20/2019) or US 20100330103 (filed 5/18/2010; abandoned; IDS 2/20/2019) or US 20150166663 (with priority to  US 20100330103; abandoned; IDS 2/20/2019) 
	While Applicants allegation regarding the priority date for the US 61/885,302 (10/2/13) being effective over the publication date for the Moore reference (6/28/14) is found persuasive, the grounds for rejection over the ‘998 patent are not challenged by Applicants in their response. To whit, the ‘998 patent teaches the method therapy using the combination of VH/VL CDRs for the anti- integrin αVβ6 antibody clone, sc 264RAD, and the anti-HER2 antibody, trastuzumab.
	The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	The rejection of Claims 1-3, 7-8, 15, 18-19 and 94-98 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8894998 Toro is maintained.
	Applicants request that the rejection be held in abeyance is granted. The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “αVβ6” and depends from Claim 1 which has been amended to recite “integrin αVβ6.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
12.	No claims are allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643